Citation Nr: 9929543	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-20 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to additional benefits under Chapter 31, Title 
38, United States Code, to obtain a master's degree.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
August 1984.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected disabilities are 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
chronic low back strain with right radiculopathy, 
temporomandibular joint syndrome with headaches, small bowel 
obstruction and lysis of adhesions status post incisional and 
ventral hernia repair, bilateral knees plica syndrome, and 
resection left tubal pregnancy.  She also suffers from 
nonservice-connected disabilities including mitral valve 
prolapse and tachycardia.  Her combined service-connected 
disability rating is 90 percent, and she has been awarded 
TDIU.  She has also been found eligible for Chapter 35, 
Dependents' Educational Assistance, benefits.  

3.  In July 1993 an Individualized Written Rehabilitation 
Plan (IWRP) was developed which authorized training, 
counseling, support and employment assistance toward a 
bachelor's degree in psychology to attain the goal of 
obtaining and maintaining employment as a clinical therapist.  

4.  In December 1995 the counseling psychologist (CP) denied 
the veteran's request for additional training to include a 
master's degree.  

5.  Since earning a bachelor's degree in psychology in May 
1996, the veteran has declined Department of Veterans Affairs 
(VA) employment assistance services, and as a result VA did 
not pay the veteran two months of EAA following completion of 
the degree program.  

6.  Post-graduate training is not demonstrated to be 
necessary to offset a disadvantage due to the veteran's 
disabilities, or to enable her to obtain suitable employment.  

7.  The veteran has not indicated a willingness to 
satisfactorily cooperate with VA's rehabilitation services to 
obtain and maintain suitable employment as a clinical 
therapist requiring only a bachelor's degree.  


CONCLUSION OF LAW

The requirements for additional vocational rehabilitation 
training under Chapter 31 for the purpose of obtaining a 
master's degree are not satisfied.  38 U.S.C.A. §§ 3101, 
5107(West 1991); 38 C.F.R. § 21.70, 21.72, 21.94 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1977 to 
August 1984.  She seeks additional vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, to 
enable her to obtain a master's degree.  She contends that 
the bachelor's degree she obtained using Chapter 31 benefits 
is not sufficient to permit her to obtain and retain 
employment, as employment requiring only a bachelor's degree 
also requires physical activities in which her various 
physical disabilities will not permit her to engage.  The 
Board notes that the veteran is currently rated 90 percent 
disabled due to service-connected abdominal hysterectomy with 
bilateral salpingo-oophorectomy, chronic low back strain with 
right radiculopathy, temporomandibular joint syndrome with 
headaches, small bowel obstruction and lysis of adhesions 
status post incisional and ventral hernia repair, bilateral 
knees plica syndrome, and resection left tubal pregnancy.  
She also suffers from nonservice-connected disabilities 
including mitral valve prolapse and tachycardia.  She has 
been found entitled to a total disability rating based on 
individual unemployability and Chapter 35, Dependents' 
Educational Assistance, benefits since 1996.  

In July 1993, an IWRP was developed for the veteran that 
included a program goal of obtaining and maintaining 
employment as a clinical therapist.  The first objective of 
the plan was to successfully complete all the requirements 
for the degree of Bachelor of Science in psychology; the 
second objective was to maintain the best physical and 
emotional health to be job ready; and the third objective was 
to utilize employment assistance for suitable entry level 
employment.  With regard to the third objective, VA was to 
provide a two month training adjustment allowance and 
employment assistance for suitable entry level employment, 
and the veteran was to work closely with her vocational 
rehabilitation specialist (VRS), school placement office, 
local Texas Employment Commission representative, and other 
personnel as directed by the VRS to obtain suitable entry 
level employment.  

The veteran subsequently began that program of education, and 
was progressing satisfactorily.  Beginning in January 1995 
she expressed an interest in using Chapter 31 benefits to 
obtain a master's degree following completion of her 
bachelor's degree requirements.  She was advised that a 
decision on that matter was to made by a CP, not her VRS.  An 
October 1995 VA Form 28-1902, Counseling Record-Personal 
Information, indicated the veteran's belief in a need for a 
graduate degree upon completion of her bachelor's degree in 
order to obtain employment, asserting the physical 
limitations imposed by her disabilities limited her 
employment opportunities.  The veteran met with a CP and was 
advised that she should gather job announcements for 
positions requiring only a bachelor's degree with 
responsibilities that she believed her disabilities prevented 
her from performing, or whose physical requirements might 
aggravate one of her medical conditions.  The veteran was 
also advised that if the CP and a physician were able to 
conclude that a significant part of the available job market 
normally available was unavailable to her because of her 
physical impairments, there was a good chance she would be 
able to use Chapter 31 benefits for a master's degree 
program.  The veteran was also advised that Chapter 31 
benefits would not be available absent such a showing, as the 
vocational rehabilitation program was designed to 
rehabilitate veterans only up to the point of entry-level 
employability.  

In December 1995 the veteran asserted she needed a master's 
degree to obtain employment.  She explained in a letter to a 
CP that she had discussed employment opportunities in general 
with several university professors in the social science 
department and affiliates of local and state social services 
agencies and learned that a graduate degree in the social 
sciences will have a profound impact with management 
officials and may be the deciding factor in hiring decisions.  
She confirmed that to be true after inquiring of and visiting 
recruitment agencies.  She attached copies of job 
announcements for positions requiring bachelor's degrees and 
highlighted job responsibilities that she would be unable to 
meet, and attached other job announcements for positions that 
required a master's degree.  

The matter was referred by the CP to a physician for review, 
and then discussion.  They concluded that, as a rule,  the 
physical requirements do not differ between the bachelor's 
and the master's level type of jobs; rather, the difference 
has to do with the salary level, the complexity of decisions 
to be made, and the fact that the master's level graduates 
make decisions independently rather than acting in a 
supportive role or recommending decisions to be made.  The 
physician felt that to the extent that social service case 
workers at any level have to do some peripheral and 
occasional physical duties, the veteran could perform them 
without being at any competitive disadvantage or restriction 
in the competition for such jobs.  He summarized his findings 
by reporting the veteran's medical records do not show she 
will be unable to perform in social case worker jobs 
available to a holder of a bachelor's degree.  Based on the 
entire record, the CP and the physician concluded there was 
no evidence of a disadvantage for the veteran in competing 
with nondisabled persons for jobs, nor did they find that 
either the number of feasible occupations or the number of 
opportunities within those occupations would be restricted 
for the veteran because of her disabilities.  

When the veteran was advised of that decision in December 
1995, and she sought administrative review.  In February 
1996, following conclusion of that review, she was advised 
that as a seriously handicapped veteran she would be 
considered for more than what is normally considered entry-
level job skills if it was determined that her disabilities 
placed her at a competitive disadvantage in competing with 
nondisabled persons, or if the number of feasible occupations 
or employment opportunities within those feasible occupations 
would be significantly restricted for her.  The vocational 
rehabilitation and counseling officer (VR&C) who conducted 
the administrative review indicated that, based on the 
record, the veteran's employment background and bachelor's 
degree would likely put her in a very strong, competitive 
position in relation to those who have just the degree, and 
even possibly those who have some graduate level work.  The 
VR&C found no basis in fact for concluding the veteran would 
not be employable, and found there was no basis for changing 
the decision disallowing the veteran's request for master's 
degree level training.  The veteran was provided appellate 
rights.  

Later in February 1996 the veteran agreed to an 
Individualized Employment Assistance Plan (IEAP) pursuant to 
38 C.F.R. § 21.88, wherein her goal was to acquire and 
sustain a position in the field of casework.  She agreed that 
her objectives were to complete training, be job ready, draft 
a resume and /or job application and maintain contact with 
her VRS.  VA agreed to pay EAA and provide necessary 
assistance and support following receipt from the veteran of 
necessary documentation.  The IEAP indicated that entrance 
into a graduate program would constitute rehabilitation.  

In March 1996 the veteran filed a VA Form 28-1900, Disabled 
Veterans Application for Vocational Rehabilitation.  A letter 
dated in March 1996 from a professor at the University of 
Central Texas was submitted in which the professor asserted 
that a graduate degree would qualify her for employment in 
positions that put less emphasis on physical health and 
stamina and more emphasis on cognitive abilities.  The 
professor added that a master's degree program would require 
at least 48 additional semester hours beyond the requirements 
for a bachelor's degree.  In April 1996 appellant filed 
written notice of disagreement with the February 1996 
determination that she was not entitled to additional 
training for a master's degree.  In May 1996 the veteran 
completed the requirements for a bachelor's degree in 
psychology.  In June 1996 she was advised that her Chapter 31 
file was placed in interrupted status, as she had requested 
additional training; she was also advised that the EAA 
benefits payable upon completion of a program would not be 
paid as, by seeking additional training, she was apparently 
asserting she had not yet reached the point of employability.  
In July 1996 the veteran indicated her continued disagreement 
with the denial of additional Chapter 31 benefits. 

In November 1996 she attended a hearing before a vocational 
rehabilitation panel (VRP), where it was noted she had 
applied for no jobs, although she testified that she did 
discuss employment requirements in general with placement 
personnel.  She was unable to provide testimony at times 
during the hearing because she was in the midst of problems 
with her temporomandibular joints (TMJ) that resulted in her 
jaw locking.  She testified that she did not receive EAA 
payments following completion of her bachelor's program, and 
indicated a desire to receive those payments.  In December 
1996 the veteran was informed that the VRP concluded she was 
employable, and that she should take advantage of the 
professional help available to her through VA's employment 
assistance program to obtain suitable employment.  Her CP 
sent her a letter a short time later and repeated the offer 
of professional employment assistance, and suggested that her 
TMJ might make a position in which she had to do very much 
talking, as she suggested a position requiring a master's 
degree would do, unsuitable for her.  

In February 1997 the veteran was furnished a Statement of the 
Case in which it was explained that she had received her 
bachelor's degree, which should be sufficient for suitable 
employment, that her disabilities did not put her at a 
competitive disadvantage, and that her current employment 
goal was still feasible.  The laws and regulations addressing 
rehabilitation to the point of employability, changing her 
rehabilitation plan, and eligibility for employment 
assistance were also provided to her.  In her substantive 
appeal the veteran asserted she required the master's degree 
to be on a level playing field with other applicants to get 
entry-level positions.  She explained that she was not 
seeking the degree to advance her career.  She added that she 
should receive EAA because she had participated in the 
placement activities as directed by her VRS to the extent 
that she obtained job descriptions.  In a Supplemental 
Statement of the Case (SSOC) provided to her in June 1997, 
the RO explained that additional vocational rehabilitation 
services, including EAA, could not be provided unless the 
veteran cooperated with the placement activities with which 
she had not cooperated to date.  The applicable regulations 
were included in that SSOC.  

The Board remanded this matter in February 1999 to afford the 
veteran the opportunity for a hearing before a traveling 
member of the Board.  That hearing was held before the 
undersigned in July 1999.  The veteran testified that after 
reviewing job descriptions and talking to placement 
personnel, she concluded that a position that required only a 
bachelor's degree in psychology would require lots of 
lifting, travel and physical duties she could not perform 
because of her disabilities.  She reviewed job descriptions 
for positions requiring master's degrees and discovered they 
required lesser physical demands.  As a result, she decided 
to get a master's degree in order to obtain a position that 
would be less taxing physically.  


Applicable laws and regulations

Entitlement to additional Chapter 31 benefits for a master's 
degree 
The purpose of the Chapter 31 program is to provide for all 
services and assistance necessary to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.  

Rehabilitation to the point of employability may include the 
services needed to evaluate and improve the veteran's ability 
to undertake training, and train the veteran to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  Where a particular 
degree is generally necessary for entry into the occupation, 
e.g., an MSW for social work, the veteran shall be trained to 
that level.  38 U.S.C.A. § 3101(5); 38 C.F.R. § 21.72(a).  

A veteran who has been found to have an employment handicap 
shall also be held to have a serious employment handicap if 
she has a service-connected disability rated at 50 percent or 
more disabling.  38 C.F.R. § 21.52(c) (1998).

Under 38 C.F.R. § 21.72(b)(1), VA will provide a veteran who 
has an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  VA will assist a veteran who has a serious 
employment handicap to train to a higher level than is 
usually required to qualify in a particular occupation, when 
the veteran is preparing for a type of work in which she will 
be at a definite disadvantage in competing with nondisabled 
persons for jobs, and additional training is needed to offset 
that disadvantage, when the number of feasible occupations 
are restricted, and additional training will enhance the 
veteran's employability in one of those occupations, or when 
the number of employment opportunities within feasible 
occupations are restricted.  38 C.F.R. § 21.72(b)(2).  The 
estimated duration of the period of training required to 
complete an original or amended IWRP may be extended when 
necessary.  Authorization of an extension is generally the 
responsibility of the counseling psychologist. 

In general, the veteran, the CP or the VRS may request a 
change in a plan at any time.  A change in the statement of a 
long-range goal may only be made following a reevaluation of 
the veteran's rehabilitation program by the CP; a change may 
be made when achievement of the current goal is no longer 
feasible, or when the veteran's circumstances have changed or 
new information has been developed which makes rehabilitation 
more likely if a different goal is established, and if the 
veteran fully participates and concurs in the change.  
However, any changes in the total duration of a veteran's 
rehabilitation plan is subject to the provisions on duration 
of a rehabilitation program described in 38 C.F.R. §§ 21.70-
21.78; 21.94.  


Analysis

The Board is satisfied that all relevant facts have been 
properly developed with regard to this appeal.  Accordingly, 
no further assistance is required, and VA's duty to assist 
has been fulfilled.  38 U.S.C.A. § 5107(a).  

The veteran contends that although she received a bachelor's 
degree, at least a master's degree is necessary to obtain 
suitable employment in her chosen field of clinical 
therapist.  She asserts that her service-connected 
disabilities impair her ability to compete for and retain 
positions available to bachelor's degree recipients.  She has 
not cooperated with VA personnel in obtaining and maintaining 
suitable employment following completion of her bachelor's 
degree program, however, apparently because she determined 
after her own investigation that if she did apply for 
positions requiring only a bachelor's degree she would not be 
hired or retained because her physical disabilities would 
prevent her from performing job duties.  She admittedly did 
not apply for any positions requiring only a bachelor's 
degree.

Following a review of the record, the Board acknowledges the 
veteran's assertions; however, the Board finds that her 
argument that post-graduate level training is necessary for 
her to obtain and retain suitable employment is not 
persuasive.  The Board notes that VA law generally provides 
that determinations regarding the propriety of an extension 
of Chapter 31 benefits are made by a CP, and in the absence 
of competent evidence to the contrary, the Board will defer 
to the CP's determination in that regard.  See 
38 C.F.R. § 21.72(c).  

While the veteran has submitted evidence demonstrating the 
advantages of a master's degree in her chosen career pursuit, 
the evidence is not persuasive that the CP's decision was in 
error.  It is clear that when the veteran's IWRP was 
originally approved, the defined goal was to allow her to 
obtain a bachelor's degree in psychology so that she could 
obtain and maintain employment as a clinical therapist.  

As to the matter of whether the veteran's current degree is 
adequate to allow her to obtain and maintain suitable 
employment, the veteran's concerns in that regard were 
carefully and thoroughly addressed by the CP, VRS and the 
physician who reviewed this matter.  Those individuals 
determined that she would be able to obtain and maintain 
suitable employment if she would utilize the professional 
placement services offered to her through VA's Chapter 31 
program.  They pointed out that although there were positions 
requiring a bachelor's degree that also placed physical 
demands on the employee that presumably the veteran would not 
be able to perform, there were also positions requiring a 
master's degree with similar demands; it was concluded entry 
level positions requiring only a bachelor's degree that did 
not present physical demands that the veteran could not meet 
were available.  The veteran has not submitted an opinion 
from a physician that indicates her physical disabilities 
would prevent her from obtaining or retaining employment 
using her bachelor's degree.  

Furthermore, the record does not support a finding that the 
veteran will be at a definite disadvantage in competing with 
nondisabled persons for jobs.  The record does not support a 
finding that the number of feasible occupations are 
restricted for this veteran, or that the number of employment 
opportunities within those feasible occupations are 
restricted.  Since earning a degree of Bachelor of Science in 
psychology in May 1996, the veteran has repeatedly declined 
employment assistance that would aid her in obtaining a job 
requiring only a bachelor's degree.  The Board finds, based 
on the veteran's continued failure to cooperate with VA 
placement services to find a position requiring a bachelor's 
degree, that her argument as to competitive disadvantage is 
not persuasive.  




ORDER

The claim on appeal is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals


 

